Daniel Osborne Appointed as Director of New York Mortgage Trust NEW YORK, NY – January 12, 2010 - New York Mortgage Trust, Inc. (the “Company”) (NASDAQ: NYMT) today announced that the Company’s Board of Directors (the “Board”), on the recommendation of the Nominating and Corporate Governance Committee of the Board, unanimously approved the appointment of Daniel Osborne to the Board and to each of the Audit, Compensation and Nominating and Corporate Governance Committees of the Board, effective immediately, to serve until the 2010 annual meeting of stockholders and until his successor is duly elected and qualified.
